           Case 6:19-cv-01130-JWB-KGG Document 9 Filed 07/17/19 Page 1 of 2




                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS



JOSEPH H. SCHROEDER II,

                    Plaintiff,

v.                                                                                  No. 19-1130-JWB

CHEYENNE MANUFACTURING,

                    Defendant.


                                        MEMORANDUM AND ORDER

           This matter is before the court on Defendant’s motion to dismiss for lack of subject matter

jurisdiction. (Doc. 4.) Plaintiff has not responded to the motion and the time permitted by rule for

doing so has expired. For the reasons stated herein, Defendant’s motion (Doc. 4) is GRANTED.

           Plaintiff’s complaint alleges he was employed with Defendant for six months, but his

employment was terminated “for not following a company policy that does not exist.” (Doc. 1 at

1.) The complaint alleges Defendant told the State of Kansas Unemployment Office that he was

terminated for not following this policy and Defendant thereby committed libel, damaging Plaintiff

in the amount of $7,900 in lost unemployment and a $500 fee for filing his complaint.1 (Id.)

           Federal courts are courts of limited jurisdiction; they possess only that power authorized

by the Constitution and by statute. Gunn v. Minton, 568 U.S. 251, 256 (2013.) The complaint

fails to allege any basis for this court to exercise subject matter jurisdiction over the dispute.

Federal jurisdiction is proper if a dispute is between citizens of different states and the amount in

controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1). The complaint does not allege the parties



1
    Plaintiff was granted leave to proceed in forma pauperis and so did not have to pay the filing fee. (Doc. 8.)
       Case 6:19-cv-01130-JWB-KGG Document 9 Filed 07/17/19 Page 2 of 2




are citizens of different states. Defendant is a Kansas corporation (Doc. 4 at 1); according to the

complaint, Plaintiff is also a Kansas resident. (Doc. 1 at 1.) Nor does the amount in controversy

meet the $75,000 threshold, as Plaintiff’s claimed damages amount to only $8,400.

       Federal jurisdiction is also proper if the complaint alleges a claim arising under federal

law. 28 U.S.C. § 1331. The complaint does not allege any facts to state a claim under federal law.

The claim of libel, which is the only claim asserted, arises under the law of Kansas, not federal

law. See Dominguez v. Davidson, 266 Kan. 926, 930, 974 P.2d 112, 117 (1999) (under Kansas

law, the tort of defamation includes libel.)

       The burden of establishing this court’s subject matter jurisdiction is on the party asserting

it. See Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002.) Plaintiff’s complaint fails to

establish this court’s subject matter jurisdiction, and it is apparent from the allegations in the

complaint that Plaintiff cannot amend to overcome this deficiency.

       IT IS THEREFORE ORDERED this 17th day of July, 2019, that Defendant’s motion to

dismiss (Doc. 4) is GRANTED. The action is hereby DISMISSED WITHOUT PREJUDICE for

lack of subject matter jurisdiction.

                                               _____s/ John W. Broomes__________
                                               JOHN W. BROOMES
                                               UNITED STATES DISTRICT JUDGE




                                                 2
